Citation Nr: 0905395	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-07 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise Idaho, which denied the Veteran's claims for service 
connection for left ear hearing loss, tinnitus, and malaria.  
The Veteran filed a timely Notice of Disagreement (NOD) in 
November 2005 and, subsequently, in March 2006, the RO 
provided a Statement of the Case (SOC).  In March 2006, the 
Veteran filed a substantive appeal to the Board.  The record 
reflects that, in April 2006, the Veteran's representative 
wrote a letter asking the Veteran's appeals to be withdrawn.  
However, in December 2006, the Veteran wrote a letter 
indicating that he still wished to appeal the June 2005 
decision and subsequent written argument was submitted on his 
behalf relating to all three issues on appeal, to include an 
informal hearing presentation received by the Board in 
January 2009.  Under these circumstances, the Board finds 
that the April 2006 withdrawal of issues on appeal was in 
error; this matter remains an appeal of the June 2005 
decision denying service connection for hearing loss, 
tinnitus and malaria.  The RO issued an additional  rating 
decision in March 2007; a Supplemental Statement of the Case 
(SSOC), concerning the claim for service connection for 
malaria only in March 2007; and an additional SSOC concerning 
all the claims on appeal in August 2007.

From the record, the Board notes that, during the pendency of 
the appeal, the Veteran filed an additional claim for service 
connection for right ear hearing loss.  The RO denied this 
claim in the March 2007 rating decision.  However, since the 
Veteran did not file an NOD regarding this issue, the claim 
for service connection for right ear hearing loss is not in 
appellate status.  

The Veteran requested a hearing before a Decision Review 
Officer (DRO) to be held at the RO.  The hearing was held in 
June 2007 and a transcript is of record.  

The Veteran did not request a hearing before the Board.  

FINDINGS OF FACT

1.  All evidence necessary to decide the claims of service 
connection for hearing loss, tinnitus and malaria has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate these claims and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to any of the claims on appeal that he 
has not submitted to the VA.
 
2.  There is evidence of excessive noise exposure during 
service and the veteran had given a history in recent years 
of hearing loss and tinnitus since service; however the 
latter history was initially provided decades post-service; 
there is no medical evidence of hearing loss or tinnitus 
until May 1998 or more than 37 years after the veteran's 
separation from service and the only competent evidence 
addressing the contended causal relationships weighs against 
the claims. 

3.  The veteran gives a history of being treated for malaria 
during service; laboratory testing confirms he had a remote 
episode of malaria; given the fact that he has spent his 
entire civilian life in the United States and considering his 
locations in Asia during service, it is at least as likely as 
not that his malaria, albeit presently asymptomatic, began 
during service.


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred or 
aggravated during active service, nor may sensori-neural 
hearing loss of the left ear be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

3.  With application of the doctrine of reasonable doubt, 
malaria was incurred during active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

As the instant decision grants service connection for 
malaria, discussion of the duties to notify and assist with 
respect to this claim is obviated.  The Board finds that a 
December 2004 letter substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the Veteran was 
informed about the information and evidence not of record 
that was necessary to substantiate his other two claims on 
appeal; the information and evidence that the VA would seek 
to provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in his 
possession that pertained to his claim.  

The Board notes that the December 2004 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denials of service connection, the Veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment records to assist the Veteran with his claim.  The 
Board notes that in December 2006, the RO issued an 
additional notice letter to the Veteran.  In the same month, 
the Veteran returned the letter to the RO, with several 
handwritten statements in the margins.  In a section 
detailing the need to submit evidence of recent Social 
Security determinations, the Veteran wrote "they denied me, 
too."  The Board notes that the VA has a duty to obtain 
Social Security Administration (SSA) records when it has 
actual notice that the Veteran was receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  In this case, the Veteran was 
denied Social Security benefits and he has not indicated that 
these records related to his hearing loss or tinnitus.  
Moreover, considering the time that has elapsed since the 
Veteran's discharge from service, the Board finds that recent 
any Social Security records dated in recent years would not 
be relevant in the current matter.  Finally, during the 
pendency of this appeal, the Veteran in his statements and 
testimony has not made the VA aware of any additional medical 
evidence not included in the case file.  As such, the Board 
finds that the RO did not have a duty to acquire any records 
utilized by SSA in making their determination.  

As will be explained further below, the medical evidence does 
not contain a diagnosis of hearing loss or tinnitus until 
decades post-service and the RO has obtained two VA ear 
examinations; both examiners concluded that a link between 
the veteran's period of service and his hearing loss or 
tinnitus was less likely as not.  There is no competent 
evidence suggesting a nexus between service and either 
disorder.  Under these circumstances, there is no duty to 
provide an additional VA examination or medical opinion.  38 
U.S.C.A. §§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Background.  

The Veteran essentially contends that his hearing loss, 
tinnitus, and malaria began during or as the result of his 
active service.  The evidence of record in this matter 
consists of service treatment records, VA treatment records, 
statements from the Veteran, and testimony before the DRO.

On the Veteran's August 1957 service enlistment medical 
examination, the examiner noted no abnormalities regarding 
hearing.  A whisper hearing examination indicated that the 
Veteran had normal hearing, measured as 15/15 (normal) in 
each ear.  However, a contemporaneous treatment record 
indicates that the Veteran had a history of hearing loss.  
The examiner also did not report that the veteran was 
symptomatic for malaria.  No notations regarding diagnoses or 
treatment for tinnitus, hearing loss, or malaria are included 
in the Veteran's service medical records.  On the Veteran's 
September 1960 service discharge medical examination, the 
examiner noted no abnormalities involving the Veteran's 
hearing and a contemporaneous whisper hearing test included 
readings of 15/15 bilaterally.  The examiner also did not 
report that the veteran was symptomatic for malaria or 
previously had the disorder.  

In a May 1998 VA treatment record, the examiner noted that 
the Veteran had moderate to severe mixed hearing loss in his 
left ear.  In one record, the Veteran reportedly indicated 
that he had experienced tinnitus for approximately the last 
ten years.  He stated that it sounded like he was "in a 
bucket."  

In a November 2004 VA treatment record, the Veteran 
reportedly stated that he had impaired hearing and constant 
tinnitus due to his "exposure to loud sounds in the 
military."  A subsequent November 2004 VA treatment record 
noted that the Veteran underwent malaria testing.

In a December 2004 VA treatment record, the examiner noted 
that the Veteran's blood sample tested positive for 
plasmodium falciparum infection.  The examiner indicated that 
this result was consistent with either recent 
exposure/infection or living in an endemic area.  The 
examiner noted that the Veteran had a low titer for 
falciparum which should not have been able to maintain 
persistent infection; and that they suspected that the 
positive test represented continued antibody presence from an 
old infection rather than an active infection.  

In a December 2004 statement, the Veteran recalled that he 
had been sick on one of his trips to Hong Kong while in 
service.  He stated that he was not told at the time that he 
had malaria, but that he had tested positive for the disorder 
in 1972.  He also noted that he had visited Mexico during 
service.

In an additional December 2004 statement, included with a VA 
authorization and consent form, the Veteran stated that he 
served on the U.S.S. Hector, stationed in Japan for two and a 
half years during service.  He noted that he worked in the 
machine shop and the engine room, during which time he was 
exposed to extreme noise.

In a May 2005 VA audiology examination report, the Veteran 
reportedly stated that he worked as an electrician's mate 
during service.  During that time, he worked for three years 
in the engine room, around steam generators, and at other 
stations throughout the ship.  He recalled an incident during 
which a steam generator exploded, forcing the evacuation of 
the engine room.  He denied having any hearing protection 
during service.  Following service, he worked for a fire 
department for twenty years, and then worked in construction.  
He stated that he used to hunt and shoot before giving up 
these hobbies due to his health.  He also recalled taking a 
severe blow to his head in 1995.  He stated that he had 
constant bilateral tinnitus, manifested as a loud ringing.  
He assumed that it began during service, but, because he had 
experienced it for so long, he could not really tell when it 
started.  Following physical examination, the examiner noted 
that the Veteran's thresholds had been stable for the past 
few years.  She indicated that his service treatment records 
suggested normal hearing for speech at the Veteran's 
separation from service.  She also noted that he had 
significant civilian occupational noise exposure.  She 
concluded that the Veteran's hearing loss and tinnitus were 
less likely than not due to in-service noise exposure.

In a December 2006 statement, the veteran indicated that he 
had "always had" ringing in his ears from having to work 
near noisy machines during service.  

At a June 2007 DRO hearing, the Veteran testified that, 
during service, when he would come out of the engine room or 
the machine shop, he would endure temporary hearing loss that 
would last for up to two hours.  (Id., page 21).  While 
working as an engineer or "hose man" for the fire 
department after service, the Veteran had to ride on the 
outside of the fire truck in a riding compartment, thereby 
exposing him to noise.  (Id., page 10).  The Veteran 
indicated that, while he did not want to suggest that 
incidents in service caused his hearing loss, he believed 
that they contributed to it.  (Id., page 19).  The Veteran 
reported that he received a blow to the head in 1995, but 
that the event did not have an effect upon his hearing.  He 
also reported that he was first diagnosed with malaria in 
1972.  (Id., page 11).  He further recalled that he had not 
been treated for malaria symptoms at any time after service.  
(Id., page 14).  

In an August 2007 VA examination report, the Veteran 
reportedly stated that he was exposed to noise after service 
while working for the fire department, in construction, and 
remodeling.  The Veteran stated that he did not wear ear 
protection while hunting.  He also did not know the date for 
the onset of his bilateral tinnitus.  The examiner noted that 
the Veteran had normal hearing via spoken voice test at 
separation from active duty.  He also had service, civilian 
and recreational noise exposure.  The Veteran was 
interviewed, but not given an additional audiological 
examination.  Instead, the examiner studied audiological 
examination records from November 1998, February 2000, and 
May 2005.  The examiner found that the Veteran's hearing loss 
was likely related to a variety of noise factors, a history 
of ear disease, and recreational shooting; and the current 
hearing loss and tinnitus were less likely than not caused by 
active duty noise exposure.

III.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In the line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the Veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the Veteran's abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain tropical diseases, such as malaria, are 
presumed to have been incurred in service if manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

IV.  Analysis.

a.  Hearing loss of the left ear and tinnitus.  The Board 
finds that the preponderance of the evidence is against the 
Veteran's claims for service connection for hearing loss of 
the left ear and tinnitus.  

In his statements and testimony, the Veteran indicated that 
he experienced temporary hearing loss each time he worked in 
his ship's engine room or machine shop during service.  He 
also claimed to have experienced some degree of hearing loss 
and a ringing in his ears since discharge.

The Board notes that an August 1957 service treatment record, 
contemporaneously filed with the Veteran's service enlistment 
medical examination, noted that the Veteran had a history of 
ear trouble.  However, the Veteran's service medical entry 
examination included a whispered voice hearing test, which 
was reported as normal, and no indication of tinnitus was 
noted.  The Veteran's service treatment records are devoid of 
complaints of noise in the ears, hearing loss, ear trauma, 
ear infections, or any other findings relating to either 
disorder at issue.  The Veteran's September 1960 service 
discharge medical examination also included a whispered voice 
hearing test, which was reported as normal, and no indication 
of tinnitus was noted.  Although the August 1957 service 
treatment record indicates a history of ear trouble prior to 
service, the service entry medical examination indicated 
normal hearing and the service treatment records, to include 
the separation examination, is negative for any findings 
relating to hearing loss.  

The objective post-service medical evidence does not include 
a diagnosis for either hearing loss or tinnitus until many 
years after service.  Specifically, a May 1998 VA treatment 
record noted that the Veteran had mixed hearing loss in his 
left ear and tinnitus, which was approximately 37 years after 
service.  The Board notes that the passage of time between 
the Veteran's discharge and the initial diagnosis weighs 
against the Veteran's claims.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The only medical evidence of record containing competent 
opinions from professionals with training in the field of 
hearing disabilities regarding whether the Veteran's hearing 
loss and tinnitus are attributable to service are contained 
in the May 2005 and August 2007 VA audiological examinations.  
The Board notes that the examiners made their determinations 
after reviewing the Veteran's claims file and an interview 
with the Veteran.  The May 2005 examiner also conducted a 
contemporaneous audiological examination; and the August 2007 
examiner studied three previous audiological examination 
reports.  Both examiners specifically noted that they had 
reviewed the whisper test given to the Veteran at discharge.  
They each asked the Veteran regarding the sources of noise 
exposure he experienced during service and after discharge.  
After reviewing the evidence, both examiners were of the 
impression that the Veteran's current hearing loss and 
tinnitus were not likely due to noise exposure during 
service.  Noting the thoroughness of the examinations, the 
reviews of the claims file, and the rationale provided with 
citation to the clinical record, the Board finds that the 
examiners' opinions were of substantial probative value in 
this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).  
As there is no competent medical opinion of record to refute 
the examiners' reports, the Board must conclude that the 
preponderance of the evidence is against a nexus between the 
Veteran's active service and his hearing loss or tinnitus.  

Under normal circumstances, a Veteran is competent to testify 
as to observable symptoms, such as loss of hearing or ringing 
in the ears.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  As 
such, the Board has considered the Veteran's statements 
indicating that he has experienced noise in his ears 
(tinnitus) and hearing loss.  The Board notes that the 
Veteran has been inconsistent in his statements regarding the 
onset date for his tinnitus.  In a December 2006 statement, 
the Veteran stated that he had always had ringing in his ears 
due to working around machines during service.  However, in a 
May 1998 VA treatment record, the Veteran reportedly 
indicated that the tinnitus started approximately ten years 
prior to the examination, which would place the onset date in 
approximately May 1988 or more than 27 years after service.  
Moreover, during the August 2007 VA audiological examination, 
the Veteran indicated that he did not know the date of the 
onset of his tinnitus.  As such, considering the 
inconsistency of the Veteran's statements regarding the date 
of the onset of tinnitus, the Board does not find these 
statements have probative value in this matter.  
Additionally, the Veteran is not competent to diagnose a 
hearing loss disability as defined by 38 C.F.R. § 3.385 or 
provide an opinion on the etiology of his tinnitus or hearing 
loss..  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006) (noting that the Board, as part of its duties, is 
to weigh the evidence of record and determine credibility). 

b.  Malaria.  The Board finds that the positive and negative 
evidence is in approximate equipoise with respect to the 
veteran's claim for service connection for malaria and as a 
result, service connection is warranted.  

In his statements and testimony, the Veteran reported that he 
was treated for malaria during service.  In a December 2004 
VA treatment record, the examiner noted that the Veteran had 
tested positive for Malaria, reported as a plasmodium 
falciparum infection.  

The service treatment records, including the September 1960 
service discharge medical examination do not include a 
notation indicating a diagnosis or treatment for malaria.  In 
the December 2004 VA treatment record, the examiner noted 
that although the veteran's blood test was positive for 
plasmodium falciparum, the disorder was such that it should 
not have been able to maintain persistent infection; and that 
they suspected that the positive test represented continued 
antibody presence from an old infection rather than an active 
infection.  

The veteran gives a history of being treated for malaria 
during service and laboratory testing confirms he had a 
remote episode of malaria.  In view of his apparently 
spending his entire civilian life in the United States and 
considering his locations in Asia during service, the Board 
finds that it is at least as likely as not that his malaria, 
albeit presently asymptomatic, began during service.

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for hearing loss of the 
left ear and tinnitus.  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not applicable and this aspect of the Veteran's appeal must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

As the positive and negative evidence is in approximate 
equipoise with respect to the veteran's claim for service 
connection for malaria, the doctrine of reasonable doubt is 
applicable in this instance and, therefore, service 
connection for malaria is warranted.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303. 

ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for malaria is granted.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


